Citation Nr: 1824871	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  94-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board most recently remanded the issue in September 2017 to schedule a Board videoconference hearing.  (A separate and simultaneous remand from the same date addressed other issues that have not yet been recertified to the Board.) The Veteran subsequently withdrew his request for a hearing in an April 2018 telephone call.  


FINDING OF FACT

In April 2018, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the appeal for entitlement to service connection for residuals of a TBI.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for residuals of a TBI by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In an April 2018 VA Form 21-4138, the Veteran requested to withdraw the appeal for service connection for residuals of a TBI.  Therefore, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over this issue, and it is dismissed.


ORDER

The appeal for entitlement to service connection for residuals of a TBI is dismissed.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


